*464On Rehearing.
Labauve, J.
In this case, a rehearing has been granted on the applications of. both parties.
On re-examining the record, the pleadings and the evidence, we have satisfied ourselves that we erred in disallowing the sum of four hundred and seven-dollars and thirteen cents, being the aggregate price of extra work and articles, furnished by ,plaintiff to the defendants.
The defendants do not dispute, but on the contrary, admit the extra .charges in their brief. They say:

The extra charges made in the hill are included in the contract price.

Besides, two witnesses proved the items, and that they were extras, and formed no .parts of the contract..
Our former decision must be changed, by striking out therefrom the decretal part.
It is therefore ordered and decreed, that the decree of our former decision be set aside. It is further ordered and decreed, that the judgment appealed from be so amended as to strike out the words “in solido,” and that the word “jointly ” be substituted in lieu thereof; and it is further decreed that the judgment of the District Court and our former decision be affirmed as amended, the plaintiff and appellee to pay the costs of this appeal. .